925 F.2d 827
Jerry Lynn YOUNG, Petitioner-Appellant,v.Robert HERRING, Lee County Sheriff, et al., Respondents-Appellees.
No. 89-4095.
United States Court of Appeals,Fifth Circuit.
Feb. 26, 1991.

Prof. Henry Gabriel, Loyola University Law School, New Orleans, La.  (Court-appointed), for petitioner-appellant.
Jerry Lynn Young, Parchman, Miss., pro se.
Marvin L. White, Jr., Asst. Atty. Gen., Charlene R. Pierce, Sp. Asst. Atty. Gen., Mike Moore, Atty. Gen., Jackson, Miss., for respondents-appellees.
Appeal from the United States District Court for the Northern District of Mississippi;  L.T. Senter, Jr., Judge.
ON SUGGESTION FOR REHEARING EN BANC
(Opinion November 6, 1990, 5 Cir., 1990, 917 F.2d 858)
Before CLARK, Chief Judge, POLITZ, KING, JOHNSON, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, DUHE, WIENER and BARKSDALE, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.